DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it recites “A program for causing a computer to function as a control unit….” (emphasis added). The program as a software/ algorithm dos not fall into one of the statutory categories of process, machine, manufacture, or composition of matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It recites “wherein the object is a real object, and the control unit performs control to project, by a projector, a linear projection image connecting a place 10on which the real object is placed, connected to a linear display image connecting the pointer and the object on the display unit on which the captured image is displayed” (emphasis added). Claim is interpreted as connecting a place 10on which the real object is placed, and the object on the display unit on which the captured image is displayed, however it is not clear what is meant by “connected to a linear display image connecting the pointer”.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It recites “wherein the object is a virtual object, and the control unit performs control to display a linear image connecting the pointer and the virtual 20object across a second display unit on which the virtual object is displayed and a first display unit on which the captured image is displayed” (emphasis added). Claim is interpreted as connecting the pointer and the virtual 20object across a second display unit on which the virtual object is displayed. It is 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 8, 12-13, 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iversen (US Patent Application Publication No. 2015/0288933).
Regarding claim 1, Iversen teaches an information processing apparatus (Figs. 1-8B) comprising a control unit (Figs. 9A-9F multiple types of control units) that controls interactive communication to 5display, on a display unit, a captured image of a space on a communication partner side acquired from the communication partner side (Figs. 1-4 displaying image captured by device 12 on display 20),
the control unit controlling to display an image linking a pointer used by a person on one side to an 10object indicated by the person  (Figs. 1-4 display image linking finger 26 of user 2 to an object 8) (Paragraphs 0269-0302) (Paragraphs 0013-0462 for complete details with multiple examples).
Regarding claim 3, Iversen teaches the pointer is a finger of the person (Figs 1-4 items 4, 26).
Regarding claim 8, Iversen teaches the control unit identifies an object located on a local side indicated by a communication partner shown on the display unit, on a basis of indicated object information received from the communication partner side (Fig 2 identifying control panel 8 based user 6 finger).
Regarding claim 12, Iversen teaches the control unit identifies an object indicated by a user on a basis of the user's indication motion (Figs. 1-4 object 8 portion identified on display as indicated by motion of finger, Figs. 5A-8B various objects identified by finger motion).
Regarding claim 13, Iversen teaches the display unit performs display to clearly show the identified object (Figs. 1-4 clearly identifying object 8 portion/part on display as indicated by motion of finger, Figs. 5A-8B clearly identifying various objects by finger motion).
Regarding claim 15, Iversen teaches an information processing method comprising: controlling, by a processor (Figs. 9A-9F multiple types of control units), interactive communication to 5display, on a display unit, a captured image of a space on a communication partner side acquired from the communication partner side (Figs. 1-4 displaying image captured by device 12 on display 20); and
controlling, by the processor, to display an image linking a pointer used by a person on one side to an 10object indicated by the person  (Figs. 1-4 display image linking finger 26 of user 2 to an object 8) (Paragraphs 0269-0302) (Paragraphs 0013-0462 for complete details with multiple examples).
Regarding claim 16, Iversen teaches a program for causing a computer to function as comprising a control unit (Figs. 9A-9F multiple types of control units) that 
the control unit controlling to display an image linking a pointer used by a person on one side to an 10object indicated by the person  (Figs. 1-4 display image linking finger 26 of user 2 to an object 8) (Paragraphs 0269-0302) (Paragraphs 0013-0462 for complete details with multiple examples).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Iversen (US Patent Application Publication No. 2015/0288933).
Regarding claim 2, Iversen teaches the control unit displays an image connecting 15the pointer (fingerpoint) and the object (Figs. 1-4 specific button on control panel as object, Figs. 6A-6B specific window on building, Figs. 7A-7B specific buttons on machine). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Iverson to draw a pointing line between the fingerpoint and the object as the linking image as an implementation choice to provide clear view of the object unobstructed by hand image).
Regarding claim 4, Iversen teaches the control unit displays an image connecting a fingertip pointed by a communication partner shown on the display unit displaying the captured image, and the 25object indicated by the communication partner (Fig. 2 user 2 fingerpoint in displays showing captured image of control panel). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Iverson to draw a pointing line between the fingerpoint and the object as the linking image as an implementation choice to provide clear view of the object unobstructed by hand image).
Regarding claim 5, Iversen teaches the object is a real object (Figs. 1-4 control panel as real object, Figs. 6A-6B, 7A-7B various real objects), and 30the control unit performs control to display an image (Figs. 1-4 item 24) connecting the pointer and the real object39 across a second display unit (Figs. 1-4 on display 20) on which the real object is placed (on which the real object is placed visually/ virtaully) and a first display unit on which the captured image is displayed (Figs. 1-4 display 14). It would have been 
Regarding claim 6, Iversen teaches the object is a real object (Figs. 1-4 control panel as real object, Figs. 6A-6B, 7A-7B various real objects), and 30the control unit performs control to project, by a projector (Fig. 4 item 12’), a projection image connecting a place on which the real object39 is placed (a place of the real button on control panel) connected to a display image connecting the pointer (Fig. 4 item 36) and the object on the display unit on which the captured image is displayed (Fig. 4 display 14). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Iverson to draw a pointing line between the fingerpoint and the object as the linking image as an implementation choice to provide clear view of the object unobstructed by hand image).
Regarding claim 7, Iversen teaches the object is a virtual object (Figs. 1-4 control panel as displayed on display 20, Figs. 6A-6B, 7A-7B various virtual objects as displayed), and 30the control unit performs control to display an image (Figs. 1-4 item 24) connecting the pointer and the virtual object39 across a second display unit (Figs. 1-4 on display 20) on which the virtual object is placed and a first display unit on which the captured image is displayed (Figs. 1-4 display 14). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Iverson to draw a pointing line between the fingerpoint and the object as the .

Allowable Subject Matter
Claims 9-11, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The above objection(s) is (are) based on the claim(s) as presently set forth in its (their) totality. It should not be interpreted as indicating that amended claim(s) broadly reciting certain limitations would be allowable. A more detailed reason(s) for allowance may be set forth in a subsequent Notice of Allowance if and when all claims in the application are put into a condition for allowance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEMANT PATEL whose telephone number is (571)272-8620.  The examiner can normally be reached on M-F 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HEMANT PATEL
Primary Examiner
Art Unit 2653



/HEMANT S PATEL/           Primary Examiner, Art Unit 2653